Title: To Alexander Hamilton from William Seton, 23 July 1792
From: Seton, William
To: Hamilton, Alexander



My Dear sir
New York 23d. July 1792

I would not give an earlier reply to your favour of the 17th. till I should have seen the Partys you mention. I have had an interview with Mr. Greene & Mr. Pollock, and the latter I think has with great readiness & propriety met your wishes on the subject. (I say wishes because I offered neither interferance or even recommendation on your part). He has consented to stay suit against Mr. Greene for Twelve Months, he giving satisfactory security that if the accounts between them are not adjusted in the meanwhile, he will then be forthcoming to submit to a judiciary process. This has been complied with on the part of Mr. Greene & the business now rests on that footing—which considering everything is a much as could be expected from Mr. Pollock & I hope will meet your approbation, on my part.
With respect to ourselves & the Branch we go on in perfect Harmony, & there does not appear any disposition on their part to do otherwise. They have called upon us this day for 50,000 Dollars in Gold, which Mr. Burrall tells me is to go to Philadelphia, they had 26,000 Dollars in Silver the other day for their own use. We receive & pay their Notes indiscriminately with our own, & I believe they do the same—we make large interchanges now & then. I feel very grateful for the strength of your expressions on this head, & should any Circumstance occur that augurs hostilities, I shall adress my self freely to you—but I trust there will not.
I am with the greatest sincerity   My dear sir   Your Obliged Obdt. Serv
Wm Seton
Alexr. Hamilton Esqr.
